Name: Commission Regulation (EEC) No 2918/82 of 29 October 1982 fixing the amounts of the production levies in the sugar sector for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/56 Official Journal of the European Communities 30 . 10 . 82 COMMISSION REGULATION (EEC) No 2918/82 of 29 October 1982 fixing the amounts of the production levies in the sugar sector for the 1981/82 marketing year production levies applicable to the 1981 /82 marketing year, of the maximum amounts referred to in Article 28 (3) and (4) of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 28 (7) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (3) provides that the basic produc ­ tion levy and the B levy on sugar and isoglucose shall be fixed before 1 November in respect of the pre ­ ceding marketing year ; Whereas Article 29 ( 1 ) of Regulation (EEC) No 1785/81 provides that where the total losses incurred in the 1980/81 marketing year differ from the receipts from the production levies applicable in that year the difference shall be taken into account in the calcula ­ tion of the production levy applicable to the 1981 /82 marketing year in accordance with certain criteria ; Whereas the estimated total loss recorded in accor ­ dance with Article 28 ( 1 ) of Regulation (EEC) No 1785/81 , and adjusted according to the calculation referred to in Article 29 ( 1 ) of that Regulation , necessi ­ tates the retention , in respect of the amounts of the The amounts of the production levies in the sugar sector for the 1981 /82 marketing year are hereby fixed as follows : (a) 0-9390 ECU per 100 kilograms of white sugar as the basic production levy on A sugar and B sugar ; (b) 14-0850 ECU per 100 kilograms of white sugar as the B levy on B sugar ; (c) 0-3852 ECU per 100 kilograms of dry matter as the basic production levy on A isoglucose and B isoglucose ; (d) 5-8004 ECU per 100 kilograms of dry matter as the B levy on B isoglucose . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4 . (2) OJ No L 74, 18 . 3 . 1982, p . 1 . ( 3) OJ No L 158 , 9 . 6 . 1982, p . 17 .